Citation Nr: 0408158	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  03-03 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Pitts, Counsel




INTRODUCTION

The veteran served on active duty from May 1943 to February 
1946.  He died in September 1997.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Chicago, Illinois.


FINDINGS OF FACT

1.  An October 1997 rating decision denied entitlement to 
service connection for the cause of the veteran's death.  The 
appellant did not file a notice of disagreement in response 
to the decision.

2.  Evidence that has been added to the record since the 
October 1997 rating decision is not cumulative or redundant 
but as a matter of law, is not material to the claim.


CONCLUSIONS OF LAW

1.  The October 1997 rating decision denying entitlement to 
service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received in support of the claim of entitlement 
to service connection for the cause of the veteran's death 
after the October 1997 rating decision is new but is not 
material as a matter of law, and therefore, it is not 
sufficient to reopen the claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an October 1997 rating decision, the RO denied service 
connection for the cause of the veteran's death.  The 
appellant received notice of the rating decision in October 
1997.  The appellant did not file a timely notice of 
disagreement after receiving this notice.

"A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement."  38 C.F.R. § 20.201 
(2003).  To be timely, a notice of disagreement must be filed 
within one year from the date on which the agency of original 
jurisdiction mails notice of its determination to the 
claimant.  38 C.F.R. § 20.302(a) (2003).  The date of mailing 
of the letter of notification of the determination will be 
presumed to be the same as the date of that letter for the 
purpose of determining whether a notice of disagreement has 
been timely filed.  See id.

The appellant filed certain documents within one year from 
the date of the October 1997 notice of denial, but none 
constitutes a notice of disagreement.  She filed a VA Form 
21-4138, Statement in Support of Claim, in November 1997 and 
another VA Form 21-4138 in February 1998 both of which 
concerned possible entitlement to accrued benefits due the 
veteran at the time of his death.  Neither of these 
statements took issue with the October 1997 denial of 
entitlement to service connection for the veteran's cause of 
death.  She filed a VA Form 21-534, Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse in June 1998 in which 
she signified that she was not contending that the veteran's 
death was due to service and did not take issue with the 
October 1997 denial.

Because the appellant did not file a notice of disagreement 
taking issue with the October 1997 denial within one year 
from the date that notice of the decision was mailed to her, 
that decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§  20.302(a).  

When a claim has been disallowed by a decision that is final, 
the claim may not be reopened or allowed except as provided 
by law.  38 U.S.C.A. § 7105(c).  There are two exceptions to 
the rule of finality, both provided by statute.  See Cook v. 
Principi, 318 F.3d 1334, 1337 (2002).  A final decision by 
the agency of original jurisdiction "is subject to revision 
on the grounds of clear and unmistakable error."  See 
38 U.S.C.A. § 5109(A) (West 2002).  In addition, "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
38 U.S.C.A. § 5108.  

In this case, the appellant has not alleged that the October 
1997 denial of service connection for the cause of the 
veteran's death was clear and unmistakable error.  However, 
the appellant submitted a new claim, VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse, which was 
received in May 2001, and has presented additional evidence, 
in an effort to establish entitlement to service connection 
for the cause of the veteran's death.  Therefore, it must be 
considered whether the issue of entitlement to service 
connection for the cause of the veteran's death may be 
reopened on the basis of new and material evidence.  Id.

In the August 2001 rating decision that the appellant now 
appeals, the RO denied entitlement to service connection for 
the cause of the veteran's death without first considering 
whether the claim was supported by new and material evidence.  
Because the question is jurisdictional, as it goes to the 
statutory jurisdiction of the Board to review the claim now, 
it must be decided by the Board.  Barnett v. Brown, 83 F. 3d 
1380, 1384 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993). 

In determining whether new and material evidence has been 
submitted sufficient to reopen a claim under 38 U.S.C.A. 
§ 5108, VA adjudicators review any evidence that has been 
added to the record since the last prior final disallowance 
of the claim on any basis.  Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 325 (1999).  It first must be determined whether 
there is evidence that is "new," that is, not of record at 
the time of the last final disallowance of the claim and not 
merely redundant or cumulative of other evidence that was 
then of record.  Vargas-Gonzalez, 12 Vet. App. at 327; 38 
C.F.R. § 3.156(a) (2001).  If it is found that the record 
contains "new" evidence relevant to the claim, the question 
whether that evidence is "material" is considered.  

In this case, "new" evidence has been added to the record 
since the October 1997 rating decision, the last prior final 
denial of entitlement to service connection for the cause of 
the veteran's death, concerning that issue.  This evidence 
includes VA medical records dated in August and September 
1997 showing a diagnosis of lung cancer; a discharge summary 
from a private hospital dated in September 1997 and prepared 
by the veteran's attending physician, SKK, M.D., detailing 
the veteran's final illness and death with lung cancer, 
pleural effusion, and atrial fibrillation; a February 2000 
letter by SKK, M.D., stating that the veteran died from lung 
cancer and expressing the physician's opinion that the lung 
cancer was due to the veteran's smoking; a March 2000 letter 
from DJS stating that she was the veteran's sister and to the 
best of her knowledge, the veteran did not use tobacco before 
he joined the Navy; statements dated in 2001 by acquaintances 
of the veteran to the same effect as that of DJS; and 
statements or letters, either dated in 2001 or 2002 or 
undated, by the appellant also to the effect that the veteran 
did not use tobacco before he went into the service and 
claiming that he became dependent upon nicotine during 
service.  This evidence is "new" because it was not of 
record at the time of the last final disallowance of the 
claim and is not merely redundant or other evidence that was.  

However, the new evidence is not "material" to the claim.  

"Material evidence," for purposes of this case, means 
evidence that bears directly and substantially upon the 
specific matter under consideration and, by itself or in 
connection with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  (A 
revised definition of "material" evidence contained in 
regulations implementing the Veterans Claims Assistance Act 
of 2000 applies only to applications to reopen claims that 
are filed on or after August 29, 2001, see 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001), and therefore, not in this 
case.)  For the limited purpose of assessing whether evidence 
is material, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Thus, "material" evidence is evidence that is relevant to 
the claim and if true, would tend to be probative of the 
claim.  Therefore, it is evidence that is essential to any 
fair assessment of the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  

The gravamen of the appellant's claim is that the veteran 
became addicted to nicotine through the use of tobacco 
products (cigarettes) during service, continued to smoke 
cigarettes after service for the rest of his life, and 
developed the lung cancer from which he died as a result of 
his smoking.  The veteran's Certificate of Death, of record 
at the time of the October 1997 denial of the claim, names 
lung cancer as the immediate, and sole, cause of death.  The 
"new" evidence presented in this case all goes to the claim 
alleging that use of tobacco and the development of an 
addiction to nicotine during service led to the veteran's 
death from lung cancer.

In the August 2001 rating decision, the RO denied entitlement 
to service connection for the cause of the veteran's death on 
the ground that the appellant's claim was filed after June 9, 
1998 and is thus subject to 38 U.S.C.A. § 1103 (West 2002).  
The Board finds that the RO's decision was correct.  Section 
1103 prohibits the granting of service connection for a 
disability or death on the basis that it resulted from 
disease attributable to a veteran's use of tobacco products 
during service.  See id.  This statute applies to any claim 
filed after June 9, 1998.  The appellant's VA Form 21-534 
seeking to reopen the issue of entitlement to service 
connection for the cause of the veteran's death was received 
in May 2001.  The date of a reopened claim, when the 
application to reopen is received after final disallowance of 
the claim, is the date of receipt of the reopened claim (or 
if later, the date entitlement to the benefit arose).  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii) (effective 
date of grant of reopened claims).  

Accordingly, the current claim of entitlement to service 
connection for the cause of the veteran's death is considered 
to have been filed after June 9, 1998 and therefore subject 
to the provisions of 38 U.S.C.A. § 1103.  Because the claim 
is based on the allegation that the veteran died from disease 
attributable to his use of tobacco products and addiction to 
nicotine during service, the claim is legally without merit 
under that statute.  38 U.S.C.A. § 1103.  Because the claim 
is legally without merit, there can be no "material" 
evidence warranting its reopening.  See 38 C.F.R. § 3.156(a) 
(2001).  Regardless of the quality of the new evidence, the 
claim cannot be granted.  38 U.S.C.A. § 1103; see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive of an issue, the claim is 
denied because of the absence of legal merit or the lack of 
entitlement under the law).

Accordingly, the Board finds that the new evidence received 
since the date of the November 1997 denial of the claim is 
not material to the claim and therefore, does not represent a 
basis upon which to reopen the claim.  Id.  Therefore, the 
application to reopen the claim of entitlement to service 
connection for the cause of the veteran's death must be 
denied.

In denying reopening of the claim, the Board has considered 
that because the RO did not adjudicate the issue of new and 
material evidence, the appellant was not apprised of that 
this was an issue in the case.  The Board has also considered 
that the RO did not apprise the appellant of the laws and 
regulations concerning finality of previously denied claims.  
When the Board addresses in its decision a question that had 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby.  If the claimant has been 
prejudiced, the claim should be remanded.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  In this case, the Board 
finds that the appellant has not been prejudiced because her 
claim is without merit as a matter of law and would remain so 
regardless of whether she had been apprised that the October 
1997 denial of her claim was final and her current 
application was subject to threshold review for new and 
material.  38 U.S.C.A. § 1103; see also Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  

Likewise, the Board has considered the relevance to this case 
of the Veterans Claims Assistance Act of 2000 (the VCAA) and 
its implementing regulations.  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified, as amended, at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)); see S66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified, as amended, at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The 
VCAA, enacted on November 9, 2000, heightened the duty that 
VA had under earlier law to provide notice and assistance 
with the development of evidence to claimants of VA benefits.  

The VCAA potentially applies to this matter because it was 
pending before VA on the date of the statute's enactment.  
See Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004).  

With certain exceptions, the regulations were made applicable 
to any claim for benefits received by VA on or after the 
November 9, 2000 date of enactment of the VCAA and to any 
claim filed before that date but not decided by VA as of that 
date.  66 Fed. Reg. 45,620.  The exceptions concern claims to 
reopen a finally decided claim.  Certain of the amended 
regulations apply only to claims to reopen a finally decided 
claim if the claim is received on or after August 29, 2001.  
These are amended 38 C.F.R. § 3.156(a) (defining new and 
material evidence), the second sentence of amended 38 C.F.R. 
§ 3.159(c) (providing that "[u]pon receipt of a 
substantially complete application for benefits, VA will make 
reasonable efforts to help a claimant obtain evidence 
necessary to substantiate the claim"), and subsection 
(4)(iii) of amended 38 C.F.R. § 3.159(c)(providing that VA 
will furnish a medical examination in conjunction with a 
claim to reopen only if new and material evidence is 
presented or secured).  Contrariwise, these three provisions 
do not apply to claims to reopen finally decided claims that 
are prior to August 29, 2001. 

Therefore, when an application to reopen was filed before 
August 29, 2001 and the immediate issue is whether new and 
material evidence has been presented or secured, VA does not 
bear the duties enumerated in amended 38 C.F.R. § 3.159(c) to 
assist a claimant with the development of evidence or provide 
the claimant with a VA medical examination.  Rather, in such 
a case, VA is charged only with the duty prescribed in 
section 5103 of the VCAA and section 3.159(b) of the 
implementing regulations.  See 66 Fed. Reg. 45,620, 45, 629 
(Aug. 29, 2001); see also 38 U.S.C.A. § 5103A (f), (g) (West 
Supp. 2002).  This is the duty to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that VA determines is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  By its holding in Quartuccio v. Principi, the 
United States Court of Appeals for Veterans Claims has 
emphasized that VA must meet this duty in cases in which a 
claimant seeks to reopen a claim with new and material 
evidence, and not merely in cases involving original claims.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

The notice furnished by VA under section 5103 of the VCAA 
must inform the claimant, and the claimant's representative, 
if any, of any information and of any medical and lay 
evidence that VA determines is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Because 
the application to reopen a claim with new and material 
evidence is itself a claim for benefits, the notice must 
include a description of the type of evidence that would 
constitute such new and material evidence.  See Quartuccio, 
16 Vet. App. at 186-87.  The notice must indicate which 
evidence the claimant is finally responsible for obtaining 
and which evidence VA will attempt to obtain on the 
claimant's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio, 16 Vet. App. at 186.  The notice must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).

The duties with which VA is charged under the VCAA are all 
aimed at assisting claimants of VA benefits in developing the 
evidentiary record surrounding a claim.  The record in this 
case reflects that the RO did not provide the appellant with 
notice under section 5103 of the VCAA concerning the 
reopening of her claim with new and material evidence.  
However, as is found in this decision, the appellant's claim 
is legally insufficient by virtue of the application to that 
claim of 38 U.S.C.A. § 1103 and cannot be substantiated with 
evidence.  Thus, because the statutory law, and not the 
evidence, is dispositive of this claim, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); 
Manning v. Principi, 
16 Vet. App. 534 (2002); see also Sabonis, 6 Vet. App. at 
429-30 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought).  
Accordingly, there is no need to remand this matter for 
compliance with the VCAA.


ORDER

Reopening of the claim of entitlement to service connection 
for the cause of the veteran's death on the basis of new and 
material evidence is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



